SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-5721 LEUCADIA NATIONAL CORPORATION (Exact name of registrant as specified in its Charter) New York (State or other jurisdiction of 13-2615557 (I.R.S. Employer incorporation or organization) Identification Number) 315 Park Avenue South, New York, New York (Address of principal executive offices) 10010-3607 (Zip Code) (212) 460-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESX NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESX NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NOX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the issuer’s classes of common stock, at October 27, 2011: 244,582,588. PART I – FINANCIAL INFORMATION Item 1.Financial Statements. LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets September 30, 2011 and December 31, 2010 (Dollars in thousands, except par value) (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments Trade, notes and other receivables, net Prepaids and other current assets Total current assets Non-current investments ($485,647 and $413,858 collateralizing repurchase agreements) Intangible assets, net and goodwill Deferred tax asset, net Other assets Property, equipment and leasehold improvements, net Investments in associated companies ($1,103,458 and $1,314,227 measured using fair value option) Total $ $ LIABILITIES Current liabilities: Trade payables and expense accruals $ $ Other current liabilities Securities sold under agreements to repurchase Debt due within one year Total current liabilities Other non-current liabilities Long-term debt Total liabilities Commitments and contingencies EQUITY Common shares, par value $1 per share, authorized 600,000,000 shares; 244,582,588 and 243,808,147 shares issued and outstanding, after deducting 47,006,711 and 47,525,707 shares held in treasury Additional paid-in capital Accumulated other comprehensive income Retained earnings Total Leucadia National Corporation shareholders’ equity Noncontrolling interest Total equity Total $ $ See notes to interim consolidated financial statements. 2 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations For the periods ended September 30, 2011 and 2010 (In thousands, except per share amounts) (Unaudited) For the Three Month For the Nine Month Period Ended September 30, Period Ended September 30, Revenues and Other Income: Manufacturing $ Oil and gas drilling services Gaming entertainment Investment and other income Net securities gains (losses) ) Expenses: Manufacturing cost of sales Direct operating expenses: Oil and gas drilling services Gaming entertainment Interest Salaries and incentive compensation Depreciation and amortization Selling, general and other expenses Income (loss) from continuing operations before income taxes and income (losses) related to associated companies ) Income taxes Income (loss) from continuing operations before income (losses) related to associated companies ) Income (losses) related to associated companies, net of income tax benefit of $161,516, $3,382, $257,784 and $8,079 ) ) Income (loss) from continuing operations ) ) Income (loss) from discontinued operations, net of income tax provision (benefit) of $(58), $29, $(1,192) and $0 ) ) ) Gain on disposal of discontinued operations, net of income tax provision of $416, $0, $915 and $0 1,697 Net income (loss) ) ) Net (income) loss attributable to the noncontrolling interest ) ) ) Net income (loss) attributable to Leucadia National Corporation common shareholders $ ) $ $ ) $ (continued) See notes to interim consolidated financial statements. 3 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Operations (continued) For the periods ended September 30, 2011 and 2010 (In thousands, except per share amounts) (Unaudited) For the Three Month For the Nine Month Period Ended September 30, Period Ended September 30, Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ ) $ $ ) $ Income (loss) from discontinued operations – ) – ) Gain on disposal of discontinued operations – Net income (loss) $ ) $ $ ) $ Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations $ ) $ $ ) $ Income (loss) from discontinued operations – ) – ) Gain on disposal of discontinued operations – Net income (loss) $ ) $ $ ) $ Amounts attributable to Leucadia National Corporation common shareholders: Income (loss) from continuing operations, net of taxes $ ) $ $ ) $ Income (loss) from discontinued operations, net of taxes ) ) ) Gain on disposal of discontinued operations, net of taxes Net income (loss) $ ) $ $ ) $ See notes to interim consolidated financial statements. 4 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows For the nine months ended September 30, 2011 and 2010 (In thousands) (Unaudited) Net cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operations: Deferred income taxbenefit ) ) Depreciation and amortization of property, equipment and leasehold improvements Other amortization Share-based compensation Excess tax benefit from exercise of stock options ) (9 ) Provision for doubtful accounts Net securities gains ) ) (Income) losses related to associated companies ) Distributions from associated companies Net (gains) losses related to real estate, property and equipment, and other assets ) Income related to Fortescue’s Pilbara project, net of proceeds received Loss on buyback of debt Gain on disposal of discontinued operations ) ) Change in estimated litigation reserve ) Pension plan settlement charge – Net change in: Restricted cash ) Trade, notes and other receivables ) ) Prepaids and other assets ) Trade payables and expense accruals ) ) Other liabilities ) ) Deferred revenue ) ) Income taxes payable ) ) Other ) ) Net cash provided by operating activities Net cash flows from investing activities: Acquisition of property, equipment and leasehold improvements ) ) Acquisitions of and capital expenditures for real estate investments ) ) Proceeds from disposals of real estate, property and equipment, and other assets Net change in restricted cash Proceeds from lawsuits and other settlements – Proceeds from disposal of discontinued operations, net of expenses and cash of operations sold Acquisitions, net of cash acquired ) ) Advances on notes and other receivables ) ) Collections on notes, loans and other receivables Investments in associated companies ) ) Capital distributions and loan repayment from associated companies Purchases of investments (other than short-term) ) ) Proceeds from maturities of investments Proceeds from sales of investments Other ) Net cash used for investing activities ) ) (continued) See notes to interim consolidated financial statements. 5 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Cash Flows (continued) For the nine months ended September 30, 2011 and 2010 (In thousands) (Unaudited) Net cash flows from financing activities: Issuance of debt, net of issuance costs $ $ Reduction of debt ) ) Issuance of common shares Excess tax benefit from exercise of stock options 9 Other ) ) Net cash provided by (used for) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at January 1, including cash classified as current assets of discontinued operations Cash and cash equivalents at September 30, including cash classified as current assets of discontinued operations $ $ Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ $ Income tax payments, net $ $ See notes to interim consolidated financial statements. 6 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Changes in Equity For the nine months ended September 30, 2011 and 2010 (In thousands, except par value) (Unaudited) Leucadia National Corporation Common Shareholders Common Accumulated Shares Additional Other $1 Par Paid-In Comprehensive Retained Noncontrolling Value Capital Income Earnings Subtotal Interest Total Balance, January 1, 2010 $ Comprehensive income: Net change in unrealized gain (loss) on investments, net of tax benefit of $20,662 Net change in unrealized foreign exchange gain (loss), net of tax benefit of $96 ) ) ) Net change in unrealized gain (loss) on derivative instruments, net of tax provision of $4 ) ) ) Net change in pension liability and postretirement benefits, net of tax provision of $246 Net income Comprehensive income Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Change in interest in consolidated subsidiary Share-based compensation expense Exercise of options to purchase common shares, including excess tax benefit 30 Purchase of common shares for treasury (1 ) Balance, September 30, 2010 $ Balance, January 1, 2011 $ Comprehensive loss: Net change in unrealized gain (loss) on investments, net of tax benefit of $479,849 ) ) ) Net change in unrealized foreign exchange gain (loss), net of tax provision of $608 Net change in pension liability and postretirement benefits, net of tax benefit of $8 ) ) ) Net loss ) ) 98 ) Comprehensive loss ) 98 ) Contributions from noncontrolling interests Distributions to noncontrolling interests ) ) Change in interest in consolidated subsidiary ) ) Share-based compensation expense Exercise of warrants to purchase common shares ) – – Exercise of options to purchase common shares, including excess tax benefit Purchase of common shares for treasury (4 ) Balance, September 30, 2011 $ See notes to interim consolidated financial statements. 7 LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES Notes to Interim Consolidated Financial Statements 1. Significant Accounting Policies The unaudited interim consolidated financial statements, which reflect all adjustments (consisting of normal recurring items or items discussed herein) that management believes necessary to fairly state results of interim operations, should be read in conjunction with the Notes to Consolidated Financial Statements (including the Summary of Significant Accounting Policies) included in the Company’s audited consolidated financial statements for the year ended December 31, 2010, which are included in the Company’s Annual Report filed on Form 10-K for such year (the “2010 10-K”).Results of operations for interim periods are not necessarily indicative of annual results of operations.The consolidated balance sheet at December 31, 2010 was extracted from the audited annual financial statements and does not include all disclosures required by accounting principles generally accepted in the United States of America (“GAAP”) for annual financial statements. In April 2011, the Financial Accounting Standards Board (“FASB”) issued guidance to improve the accounting for repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.The amendments remove from the assessment of effective control the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and the collateral maintenance implementation guidance related to that criterion.The guidance, which is effective for the first interim or annual period beginning on or after December 15, 2011, is not expected to have a significant impact on the Company’s consolidated financial statements. In May 2011, the FASB issued guidance to improve the comparability of fair value measurements presented and disclosed in financial statements issued in accordance with GAAP and International Financial Reporting Standards.The amendment includes requirements for measuring fair value and for disclosing information about fair value measurements, but does not require additional fair value measurements and is not intended to establish valuation standards or affect valuation practices outside of financial reporting.The guidance, which is effective during interim or annual periods beginning after December 15, 2011, is not expected to have a significant impact on the Company’s consolidated financial statements. In June 2011, the FASB issued amended guidance on the presentation of comprehensive income.This amendment eliminates the current option to report other comprehensive income and its components in the statement of changes in equity; instead, it requires the presentation of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.This amendment, which must be applied retrospectively, is effective for fiscal years and interim periods beginning after December 15, 2011, and early adoption is permitted.Adoption of this amendment will change the presentation of the Company’s consolidated financial statements but will not have any impact on its consolidated financial position, results of operations or cash flows. In September 2011, the FASB issued guidance to simplify how entities test for goodwill impairment. This amendment permits an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test. The guidance, which is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, is not expected to have a significant impact on the Company’s consolidated financial statements. Certain amounts for prior periods have been reclassified to be consistent with the 2011 presentation. 8 2. Segment Information The primary measure of segment operating results and profitability used by the Company is income (loss) from continuing operations before income taxes.Associated companies are not considered to be a reportable segment, but are reflected in the table below under income (loss) from continuing operations before income taxes.Certain information concerning the Company’s segments for the three and nine month periods ended September 30, 2011 and 2010 is presented in the following table. For the Three Month For the Nine Month Period Ended September 30, Period Ended September 30, (In thousands) Revenues and other income: Manufacturing: Idaho Timber $ Conwed Plastics Oil and Gas Drilling Services Gaming Entertainment Domestic Real Estate Medical Product Development 6 11 Other Operations Corporate Total consolidated revenues and other income $ Income (loss) from continuing operations before income taxes: Manufacturing: Idaho Timber $ ) $ ) $ ) $ Conwed Plastics Oil and Gas Drilling Services ) ) Gaming Entertainment ) ) Domestic Real Estate ) ) ) Medical Product Development ) Other Operations ) Income (losses) related to associated companies ) ) Corporate ) Total consolidated income (loss) from continuing operations before income taxes $ ) $ $ ) $ Depreciation and amortization expenses: Manufacturing: Idaho Timber $ Conwed Plastics Oil and Gas Drilling Services Gaming Entertainment Domestic Real Estate Medical Product Development Other Operations Corporate Total consolidated depreciation and amortization expenses $ Revenues and other income for each segment include amounts for services rendered and products sold, as well as segment reported amounts classified as investment and other income and net securities gains (losses) in the Company’s consolidated statements of operations.In the nine month period ended September 30, 2011, other income for the domestic real estate segment includes a gain on forgiveness of debt of $81,848,000; see Note 12 for more information.Corporate securities gains (losses) include gains of $527,351,000 and $94,918,000 for the nine month 2011 and 2010 periods, respectively, resulting from the sale of a portion of the Company’s investment in the common shares of Fortescue Metals Group Ltd (“Fortescue”).For the nine month 2010 period, Corporate securities gains (losses) also include a gain of $66,200,000 from the sale of the Company’s investment in Light and Power Holdings, Ltd. (“LPH”). 9 Other Operations includes pre-tax losses of $2,876,000 and $4,725,000 for the three month periods ended September 30, 2011 and 2010, respectively, and $18,702,000 and $9,351,000 for the nine month periods ended September 30, 2011 and 2010, respectively, for the investigation and evaluation of various energy related projects.There were no significant operating revenues associated with these activities; however, other income includes $1,847,000 and $306,000 for the three month periods ended September 30, 2011 and 2010, respectively, and $4,726,000 and $9,457,000 for the nine month periods ended September 30, 2011 and 2010, respectively, with respect to government grants to reimburse the Company for certain of its prior expenditures, which were fully expensed as incurred. Depreciation and amortization expenses for the Manufacturing and Other Operations segments include amounts classified as cost of sales. For the three and nine month periods ended September 30, 2011 and 2010, interest expense was primarily comprised of Corporate; interest expense for other segments was not significant. 3. Investments in Associated Companies A summary of investments in associated companies at September 30, 2011 and December 31, 2010 is as follows: September 30, December 31, (In thousands) Investments in associated companies accounted for under the equity method of accounting: Jefferies High Yield Holdings, LLC (“JHYH”) $ $ Berkadia Commercial Mortgage LLC (“Berkadia”) Garcadia HomeFed Corporation (“HomeFed”) Brooklyn Renaissance Plaza Other Total accounted for under the equity method of accounting Investments in associated companies carried at fair value: Jefferies Group, Inc. (“Jefferies”) Mueller Industries, Inc. (“Mueller”) – Total accounted for at fair value Total investments in associated companies $ $ In June 2011, Berkadia fully repaid the amount outstanding under its secured credit facility including $250,000,000 that was loaned by the Company. Income (losses) related to associated companies includes the following for the three and nine month periods ended September 30, 2011 and 2010: 10 For the Three Month For the Nine Month Period Ended September 30, Period Ended September 30, (In thousands) Jefferies $ ) $ $ ) $ ) Mueller ) – ) – AmeriCredit Corp. (“ACF”) – – JHYH ) 72 ) Berkadia ) Cobre Las Cruces, S.A. (“CLC”) – – ) Garcadia HomeFed ) Pershing Square IV, L.P. (“Pershing Square”) – – Brooklyn Renaissance Plaza Other ) Income (losses) related to associated companies before income taxes ) ) Income tax benefit Income (losses) related to associated companies, net of taxes $ ) $ $ ) $ Investments accounted for under the equity method of accounting are initially recorded at their original cost and subsequently increased for the Company's share of the investees’ earnings, decreased for the Company's share of the investees’ losses, reduced for dividends received and impairment charges recorded, if any, and increased for any additional investment of capital. As of September 30, 2011, the Company had acquired 10,422,859 common shares of Mueller, representing approximately 27.5% of the outstanding common shares of Mueller, a company listed on the New York Stock Exchange (Symbol: MLI), for aggregate cash consideration of $408,558,000.Mueller is a leading manufacturer of copper, brass, plastic, and aluminum products.In September 2011, the Company entered into a standstill agreement with Mueller for the two year period ending September 2, 2013, pursuant to which, among other things, the Company has agreed not to sell its shares if the buyer would own more than 4.9% of the outstanding shares, not to increase its ownership interest to more than 27.5% of the outstanding Mueller common shares (subject to certain provisions), and has received the right to nominate two directors to the board of directors of Mueller.Mueller has agreed to give the Company registration rights covering all of the Mueller shares of common stock owned by the Company. In accordance with GAAP, the Company is allowed to choose, at specified election dates, to measure many financial instruments and certain other items at fair value (the “fair value option”) that would not otherwise be required to be measured at fair value.If the fair value option is elected for a particular financial instrument or other item, the Company is required to report unrealized gains and losses on those items in earnings.The Company’s investment in Mueller is one of the eligible items for which the fair value option was elected, commencing on the date the Company acquired the right to vote 20% of the Mueller common stock and the investment became subject to the equity method of accounting. The Company’s investments in ACF (which was sold on October 1, 2010), Jefferies and Mueller are the only eligible items for which the fair value option was elected, commencing on the date the investments became subject to the equity method of accounting.If these investments were accounted for under the equity method, the Company would have to record its share of their results of operations employing a reporting lag because of the investees’ public reporting requirements.In addition, electing the fair value option eliminates some of the uncertainty involved with impairment considerations, since quoted market prices for these investments provides a readily determinable fair value at each balance sheet date.The Company’s investment in HomeFed is the only other investment in an associated company that is also a publicly traded company but for which the Company did not elect the fair value option.HomeFed’s common stock is not listed on any stock exchange, and price information for the common stock is not regularly quoted on any automated quotation system.It is traded in the over-the-counter market with high and low bid prices published by the National Association of Securities Dealers OTC Bulletin Board Service; however, trading volume is minimal.For these reasons the Company did not elect the fair value option for HomeFed. 11 As of September 30, 2011, the Company owns approximately 28% of the outstanding common shares of Jefferies, a company listed on the New York Stock Exchange (Symbol: JEF).In April 2011, in connection with Jefferies’ sale of approximately 20,600,000 common shares in a public offering, the Company purchased 5,154,639 Jefferies common shares for cash consideration of $125,000,000.In September 2011, the Company purchased 2,000,000 Jefferies common shares in a private transaction for cash consideration of $25,160,000. The Company’s investment in CLC was sold in 2010. The following tables provide summarized data with respect to significant investments in associated companies.The information is provided for those investments whose current relative significance to the Company could result in the Company including separate audited financial statements for such investments in its Annual Report on Form 10-K for the year ended December 31, 2011.The information for Jefferies is for the nine month period ended August 31, 2011 and for the eight month period ended August 31, 2010. (In thousands) Jefferies: Total revenues $ $ Income from continuing operations before extraordinary items Net income JHYH: Total revenues $ $ Income (loss) from continuing operations before extraordinary items ) Net income (loss) ) Berkadia: Total revenues $ $ Income from continuing operations before extraordinary items Net income Under GAAP, JHYH is considered a variable interest entity that is consolidated by Jefferies, since Jefferies is the primary beneficiary.The Company owns less than half of JHYH’s capital, including its indirect interest through its investment in Jefferies.The Company has not provided any guarantees, nor is it contingently liable for any of JHYH’s liabilities, all of which are non-recourse to the Company.The Company’s maximum exposure to loss as a result of its investment in JHYH is limited to the book value of its investment plus any additional capital it decides to invest. 4. Investments A summary of investments classified as current assets at September 30, 2011 and December 31, 2010 is as follows (in thousands): September 30, 2011 December 31, 2010 Carrying Value Carrying Value Amortized and Estimated Amortized And Estimated Cost Fair Value Cost Fair Value Investments available for sale $ Other investments, including accrued interest income Total current investments $ The amortized cost, gross unrealized gains and losses and estimated fair value of available for sale investments classified as current assets at September 30, 2011 and December 31, 2010 are as follows (in thousands): 12 Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value September 30, 2011 Bonds and notes: U.S. Government and agencies $ $
